Judge Roane
delivered the Court’s opinion.
The Court is of opinion that, altho’ it might have been improper to have permitted the appellant, in this case, to prove the falsity of the words charged to have been sworn before the magistrate, and thus, upon the plea of not guilty, to fix upon the appellee indirectly the charge of perjury, it was competent for the appellant to draw from the witness what those words were, in mitigation of damages: it being evident that the character of the words in question may have had a tendency to mitigate or aggravate those damages.
The Judgment is, therefore, to be reversed, and a new trial granted, in which the question propounded by the appellant, is to be answered, if requested.